Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Aaron Lamon Muse, Appellant                           Appeal from the 402nd Judicial District
                                                      Court of Wood County, Texas (Tr. Ct. No.
No. 06-14-00078-CR         v.                         20,590-2009).      Memorandum Opinion
                                                      delivered by Justice Moseley, Chief Justice
The State of Texas, Appellee                          Morriss and Justice Carter participating.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We note that the appellant, Aaron Lamon Muse, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.




                                                      RENDERED JUNE 3, 2014
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk